Citation Nr: 1131667	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for status post right anterior cruciate ligament (ACL) repair. 

2. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The right knee disabilities are characterized by subjective complaints of pain, weakness, and instability; objective findings include slight instability, crepitus, flexion from 5 degrees to 138 degrees, and extension limited to 5 degrees with no additional limitations following repetitive motion.   


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for status post right ACL repair have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code (DCs) 5257 (2010).  

2. The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5010 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Moreover, VA General Counsel, in a precedential opinion (VAOPGCPREC 23-97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, which is the situation here.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).

In a May 2007 personal statement, the Veteran reported that the condition of his right knee has changed since February 1998.  He indicated that he experienced daily pain, limited range of motion, and numbness which extended down to his foot.  He related that he was no longer able to participate in sports or fitness activities, any activity put additional stress on his knee causing it to noticeably swell, and his general quality of life was significantly affected by his right knee disability. He asserted that higher evaluations are warranted.   

Status Post ACL Repair

The Veteran's right knee disability has been rated at 10 percent under DC 5257.  Under DC 5257 (other impairment of the knee), a 10 percent is granted with slight subluxation or lateral instability and a 20 percent with moderate subluxation or lateral instability.  

The Board notes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  The use of descriptive terminology, such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a) (West Supp. 2010); 38 C.F.R. §§ 4.2, 4.6 (2010). 

Based on a review of the claims file, the Board finds that the evidence does not support a rating in excess of 10 percent under DC 5257. 

Significantly, the July 2007 VA examination reflected no objective evidence of subluxation and no need for an assistive device for ambulation.  The anterior and posterior cruciate ligaments stability test was abnormal with evidence of slight instability; the medial and lateral ligaments were normal.  This supports no more than a 10 percent rating as evidenced by a finding of a slight impairment, which is also reflected in the absence of the need for an assistive device and otherwise normal stability in the knee.

At the April 2010 VA examination, the Veteran reported the intermittent and occasional use of a soft knee brace, and his inability to stand for more than a few minutes (although he also reported that he could walk up to 1 mile).  He denied instability or subluxation of the right knee.  The examiner noted objective findings of instability, but trace anterior cruciate ligament laxity and trace of medial collateral ligament laxity were both less than 5 mm and the pivot shift and Lachman's tests revealed negative results. There was no objective evidence of clicks, snaps, grinding, meniscus abnormality, abnormal tendons, bursae, or joint ankylosis.

This evidence does not support a higher rating.  Of note, the examiner characterized the instability as "trace," which can be reasonably interpreted as to a small degree.  Moreover, while the Veteran reported the occasional use of a soft knee brace, he denied instability.  There are no VA clinical records associated with the claims file and the only private evidence submitted reflected a diagnosis of minimal osteoarthritis and does not support a higher rating based on subluxation or instability.  Therefore, based on the totality of the evidence, moderate subluxation or lateral instability is not shown.

DJD Right Knee

Under the provisions of DC 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.  The ratings are to be combined, not added, under DC 5003.   The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Board has carefully reviewed the evidence of record, and finds that the preponderance of the evidence weighs against an initial evaluation in excess of 10 percent for DJD of the right knee. 

As noted above, the Veteran was diagnosed with osteoarthritis of the right knee in the July 2007 VA examination report and the April 2010 VA examiner noted right knee degenerative changes.  However, the evidence does not reflect occasional incapacitating exacerbations.  In fact, he denied having incapacitation due to his right knee disability at the July 2007 VA examination and denied having incapacitating episodes of arthritis at the April 2010 VA examination.  Thus, an initial evaluation in excess of 10 percent for DJD under DC 5010 is not warranted.  

Other Potentially Relevant Diagnostic Codes

The Board has considered whether any other diagnostic codes pertaining to the knee are applicable in this case to warrant higher ratings for the service-connected disabilities on appeal.

Specifically, limitation of motion for the knee and leg is rated under DCs 5260 and 5261. Under DC 5260, flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent evaluation. 

Under DC 5261, extension limited to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation. 

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II (2010).

The medical evidence shows the Veteran exhibited full right knee flexion to 140 degrees and full extension to 0 degrees at the July 2007 VA examination and flexion from 5 degrees to 138 degrees and extension limited by 5 degrees at the April 2010 VA examination. Therefore, evaluations in excess of 10 percent for the Veteran's right knee disability is not warranted under DCs 5260 or 5261. 

Furthermore, based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) is not shown.  Therefore, there is no basis for a higher rating under DC 5256.  In addition, the evidence does not show that the Veteran's right knee involves dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum. Thus, DCs 5258, 5259, 5262, or 5263 are not for application.

With respect to the possibility of entitlement to higher ratings under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether evaluations in excess of 10 percent could be assigned on the basis of functional loss due to the service-connected right knee disabilities. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). The Board emphasizes that the criteria of the general rating formula are to be applied with or without factors such as pain. See 38 C.F.R. § 4.71a (2010).

The Board notes that the findings of record do not support an evaluation in excess of 10 percent due to functional loss.  Although the Veteran subjectively reported having weakness, lack of endurance, painful motion, and weakness, the July 2007 VA examiner noted no change in range of motion or additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

Similarly, at the April 2010 VA examination, the Veteran reported subjective complaints of his right knee giving way, weakness, and pain with various activities; however, the examiner found no objective evidence of pain or additional limitations following repetitive motion of the right knee. Therefore, evaluations in excess of 10 percent for the Veteran's service-connected right knee disabilities are not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.   

The Board has also considered the Veteran's statements that his disability is worse.  He has reported weakness, stiffness, swelling, heat, lack of endurance, locking, numbness, and constant aching and sharp pain elicited by physical activity that travels down his leg.  More recently, he complained that his knee had become looser, more painful with climbing stairs, began to swell, and slip out of place.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Next, consideration has also been given regarding whether a service-connected disability presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render the application of the regular schedular standards as impractical and inadequate. 38 C.F.R. § 3.321(b)(1) (2010); Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

Thus, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd, 9 Vet. App. at 88. The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability, then either the RO or the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

In this case, the schedular evaluations are not inadequate. Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's knee disabilities as the criteria assess recurrent lateral instability, limitation of motion, pain, and other functional limitations.  Moreover, he has not asserted any impact on his employment.  Accordingly, a referral for consideration of an extraschedular rating is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for an evaluation in excess of 10 percent for status post right ACL repair and for an initial evaluation in excess of 10 percent for DJD of the right knee.  The appeals are denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he has a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which is usually shown by medical records and medical opinions. VA also informed him that in order to substantiate a claim for an increased evaluation for a service-connected disability, the evidence must show that the disability has worsened.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told him that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating for DJD arises from the disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2007 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records, February 1998 and October 1997 VA outpatient X-ray reports, July 2007 private X-ray report, and VA outpatient treatment records from June 1998 to August 1998.

The Veteran was provided VA examinations in connection with his claims on appeal in July 2007 and April 2010. The VA examiners reviewed the claims file, noted his medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 10 percent for status post right ACL repair is denied.

An initial evaluation in excess of 10 percent for DJD of the right knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


